Name: Commission Regulation (EEC) No 2669/81 of 14 September 1981 amending for the seventh time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals
 Type: Regulation
 Subject Matter: agricultural activity;  food technology;  plant product
 Date Published: nan

 16 . 9 . 81 Official Journal of the European Communities No L 262/ 13 COMMISSION REGULATION (EEC) No 2669/81 of 14 September 1981 amending for the seventh time Regulation (EEC) No 3075/78 laying down detailed rules for the application of the special measures for peas and field beans used in the feeding of animals 'Article 13 Except in cases of force majeure, peas and field beans the entry of which into the premises has been verified in the manner specified in Article 12 may not leave the premises until they have been processed . This rule shall not apply where , with the permission of the competent agency of the Member State concerned, the peas and field beans are removed :  to be made into flakes for incorporation in animal feedstuffs , or  to be ground in other premises , or THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1119/78 of 22 May 1978 laying down special measures for peas and field beans used in the feeding of animals ( ! ), as last amended by Regulation (EEC) No 1459/80 (2 ), and in particular Article 2 (6) thereof, Whereas Article 13 of Commission Regulation (EEC) No 3075/78 (3 ), as last amended by Regulation (EEC) No 25/81 (4), specifies the exceptions to the rule that peas and field beans may not leave the premises ; whereas an additional exception should be made for peas and field beans removed for toasting ; whereas Regulation (EEC) No 3075/78 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Dried Fodder,  to be toasted, provided that the processed products obtained are returned to the premises .' Article 2HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Article 13 of Regulation (EEC) No 3075/78 is replaced by the following : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 September 1981 . For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 142, 30 . 5 . 1978 , p . 8 . ( 2 ) OJ No L 146, 12 . 6 . 1980 , p . 3 . (3 ) OJ No L 367, 28 . 12 . 1978 , p . 9 . ( ¦) OJ No L 2, 1 . 1 . 1981 , p . 18 .